                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              3:15-CR-00271-RJC-DCK
USA                                              )
                                                 )
   v.                                            )                ORDER
                                                 )
JAMES ANTONIO LANGSTON                           )
                                                 )



        THIS MATTER is before the Court on the defendant’s pro se motion for the return of

seized property, pursuant to Fed. R. Crim. 41(g), (Doc. No. 21), and the government’s response,

(Doc. No. 27).

        The defendant sought the return of two cellular telephones, which the government states

have since been given to his authorized agent.

        IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No. 21), is

MOOT.

 Signed: November 14, 2019
